PER CURIAM.
We affirm the order holding appellant in contempt. According to the Agreed Statement of the Case the motion for contempt was based upon the allegation that appellant had violated the temporary injunction, by a specific act prohibited by the injunction order in which he was a named party. The trial court’s order finds that appellant, an individual, violated the injunction. While appellant contends that he cannot be found individually liable for the acts of his corporation, which was also named in the contempt citation, we can only interpret the facts and the judgment as finding that he personally committed the act warranting the order of contempt.
LETTS, WALDEN and WARNER, JJ., concur.